Citation Nr: 1523930	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active duty service from November 1978 to November 1982.  He also served a tour of active guard-reserve duty from December 1982 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2012, the Veteran testified at the Board hearing before the undersigned via videoconferencing.  A transcript of that hearing has been associated with the Veteran's VBMS file.

The Board notes that in a February 2014 action, it remanded for further development the issue of entitlement to service connection for hearing loss.  After completion of that development, the Appeals Management Center (AMC) issued a March 2015 rating decision wherein it awarded service connection for right ear hearing loss and assigned a noncompensable evaluation.  The AMC also issued a supplemental statement of the case (SSOC) on the question of service connection for left ear hearing loss and that matter was thereafter returned to the Board.  The Board notes that a review of the Veteran's VBMS file shows that in April 2015, the Veteran filed a notice or disagreement (NOD) as to rating assigned in connection with his award of service connection for right ear hearing loss.  Although the issue of entitlement to an initial compensable rating for right ear hearing loss was not certified for appeal, the Board will address this issue for the sole purpose of ensuring the issuance of a statement of the case (SOC).  


FINDING OF FACT

The Veteran does not have a current left ear hearing impairment as defined by VA.


CONCLUSION OF LAW

The Veteran does not have left ear hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

For VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In support of his claim, the Veteran submitted the report of a May 2010 private audiological examination, which report indicates that the Veteran was determined to have "sensory-neural hearing loss in the left ear" and a left ear speech discrimination score of 96 percent.  The accompanying audiogram showed the following left ear auditory thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
15
25
35

Despite the audiologist's indication of left ear sensorineural hearing loss, the objective test results fail to reveal a left ear hearing impairment as defined by VA.  

The report of a September 2010 VA audiological examination report also fails to demonstrate that the Veteran has hearing impairment as defined by VA.  Notably, the Veteran's speech recognition score was recorded to be 100 percent for the left ear.  Also, audiometric testing conducted at that time showed the following left ear auditory thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
20
20

The Veteran was afforded an additional audiological examination in April 2014.  The results of audiometric testing done at that time also demonstrated a left-ear speech recognition score of 100 percent and showed the following left ear auditory thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
25
25
30

Based on the objective evidence of record, the Veteran has not at any point since filing his claim had left ear hearing loss as defined by 38 C.F.R. § 3.385.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although it was indicated on the 2014 examination report that the Veteran had left ear sensorineural hearing loss in the frequency range of 500 to 4000 hertz and at 6000 hertz, a 30 decibel auditory threshold at 4000 hertz does not constitute a hearing disability for VA purposes and frequencies above 4000 hertz are excluded when defining what constitutes a hearing disability for purposes of entitlement to VA disability compensation.  See Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007) (holding that "VA's interpretation of a hearing disability as expressed in the explanatory statement of § 3.385 is reasonable").

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2014).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)); see Palczewski, supra.  Hence, in the absence of evidence that the Veteran currently has left ear hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in June 2010.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), service personnel records, VA treatment records, private treatment records, and statements from the Veteran.  

Further, the Veteran was afforded two VA audiology examinations, which included objective testing of the Veteran's hearing acuity.  The Board finds that the examination reports, along with the other evidence of record, contain sufficient evidence by which to evaluate the Veteran's claim.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.


ORDER

Entitlement to service connection for left ear hearing loss is denied.  


REMAND

As noted in the introduction, in a March 2015 rating decision, the AMC granted service connection for right ear hearing loss and assigned a noncompensable evaluation.  The Veteran filed a timely NOD as to the disability rating assigned.  To date, however, no SOC has been furnished concerning the issue outlined above, or at least no SOC has been associated with the Veteran's paperless claims files that are now before the Board (as of June 1, 2015).  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  Therefore, remand is required for the issuance of an SOC regarding the issue of entitlement to a higher rating for right ear hearing loss.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  
The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue to the Board only if the Veteran perfects his appeal of the rating issue in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

The AOJ must issue a SOC addressing the issue of entitlement to an initial compensable rating for right ear hearing loss.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, an appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


